Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 1 of 11 PageID #: 257




                                EXHIBIT 4
     Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 2 of 11 PageID #: 258




Jodi L. Weaver                                                                               Toyota Motor Sales, U.S.A., Inc.
Trademark Paralegal On Assignment To
Toyota Motor Sales, U.S.A., Inc.                                                             255 East Fifth Street, Suite 1900
jodi.weaver@toyota.com                                                                       Cincinnati, OH 45202
                                                                                             (513) 977-8445 Phone




                                                October 21, 2016


       VIA UPS SECOND DAY
       Mr. Scott Anderson
       175 SW 7th St. Suite 1911
       Miami, Florida, 33130

                Re:      Toyota’s Trademark(s): Toyota Word Mark
                         Your Use: Toyota use in Domain and Website Name, Toyota and Scion Logos on
                         Website
                         Domain Name ToyotaPartsEstore.com
                         Our File: TME- 3425-16

       Dear Mr. Anderson:

               We write in follow up to our letter of March 18, 2016, a copy of which is attached, and
       numerous telephone discussions in August 2016. A review of the domain ToyotaPartsEstore.com
       reveals your company to be still actively using the Toyota trademark as part of this domain.

                Only Toyota companies and authorized dealers may use Toyota’s Trademarks in logo form, a part
       of a business name, or in any other manner as a trademark. While independent businesses such as repair
       facilities, used car businesses, or parts businesses may generally use Toyota’s Trademark in plain text in
       advertising materials to truthfully identify genuine used Toyota products, services for Toyota vehicles, or
       parts that fit Toyota vehicles, federal and state laws prohibit use of Toyota’s Trademarks in logo form or in
       word form in a manner that is likely to confuse consumers or dilute Toyota’s trademark rights, including
       any such use in a business name or domain name. Toyota’s Trademarks are famous and entitled to a
       broad scope of protection, including protection against uses outside of the automotive field.

               We therefore repeat our request that you cease any further infringement of Toyota’s
       trademarks as set forth in our correspondence.

              Please contact me upon receipt of this letter to discuss a plan for correcting your uses of
       Toyota’s Trademark. We prefer to resolve this matter amicably and therefore would appreciate a
       response upon receipt of this letter. I can be reached at (513) 977-8445
Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 3 of 11 PageID #: 259




May 6, 2016
Page 2




                                    Sincerely,




                                    Jodi L. Weaver
                                    Trademark Paralegal on Assignment to
                                    Toyota Motor Sales, U.S.A., Inc.
     Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 4 of 11 PageID #: 260




Jodi L. Weaver                                                                               Toyota Motor Sales, U.S.A., Inc.
Trademark Paralegal On Assignment To
Toyota Motor Sales, U.S.A., Inc.                                                             255 East Fifth Street, Suite 1900
jodi.weaver@toyota.com                                                                       Cincinnati, OH 45202
                                                                                             (513) 977-8445 Phone




                                                January 6, 2017


       VIA UPS SECOND DAY
       Mr. Scott Anderson
       175 SW 7th St. Suite 1911
       Miami, Florida, 33130

                Re:      Toyota’s Trademark(s): Toyota Word Mark
                         Your Use: Toyota use in Domain and Website Name
                         Domain Name ToyotaPartsEstore.com
                         Our File: TME- 3425-16

       Dear Mr. Anderson:

              We write in follow up to our letter of March 18, 2016, a copy of which is attached, and
       numerous telephone discussions in August 2016. Thank you for removing the Toyota and Scion Logos
       from the ToyotaPartsEstore.com website. Unfortunately, we note that your domain
       ToyotaPartsEstore.com is actively using the Toyota trademark as part of the domain itself.

                Only Toyota companies and authorized dealers may use Toyota’s Trademarks in logo form, a part
       of a business name, or in any other manner as a trademark. While independent businesses such as repair
       facilities, used car businesses, or parts businesses may generally use Toyota’s Trademark in plain text in
       advertising materials to truthfully identify genuine used Toyota products, services for Toyota vehicles, or
       parts that fit Toyota vehicles, federal and state laws prohibit use of Toyota’s Trademarks in logo form or in
       word form in a manner that is likely to confuse consumers or dilute Toyota’s trademark rights, including
       any such use in a business name or domain name. Toyota’s Trademarks are famous and entitled to a
       broad scope of protection, including protection against uses outside of the automotive field.

                 We therefore repeat our request that you cease any further infringement of Toyota’s
       Trademarks as set forth in our correspondence. We request, in order to avoid any violation of our
       rights, that you change your name to a name which does not use Toyota’s Trademarks, or
       recognizable portions of them.

              Please contact me upon receipt of this letter to discuss a plan for correcting your uses of
       Toyota’s Trademark. We prefer to resolve this matter amicably and therefore would appreciate a
       response upon receipt of this letter. I can be reached at (513) 977-8445
Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 5 of 11 PageID #: 261




January 6, 2017
Page 2




                                    Sincerely,




                                    Jodi L. Weaver
                                    Trademark Paralegal on Assignment to
                                    Toyota Motor Sales, U.S.A., Inc.
Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 6 of 11 PageID #: 262

                                                               Legal Counsel.
                    A
D'rrmo                                                         DINSMORE & SHOHL IIP
                                                               255 East Fifth Street ‘‘ Suite 1900 ,Cincinnati,OH 45202
                                                               www,dinsmore.com


                                                               April L. Best
                                                               513.977.8547 direct/513.977.8141 fax
                                                               april.besl@dinempre.com


                                          February 26, 2018


    VIA CERTIFIED MAIL and
    EMAIL: modmoviteAcimail.com
    Mr. Scott Anderson
    175 SW 7th T. Suite 1911
    Miami, FL 33130

                 RE: Infringement of Toyota Trademarks

    Dear Mr. Anderson,

           This law firm is counsel to Toyota Motor Sales, U.S.A. Inc. ("Toyota") on its
   intellectual property and enforcement matters. We write in follow-up to numerous letters
   and emaiis sent to you and your business at Toyota Parts EStore ("EStore") by Toyota
   regarding your use of the TOYOTA word mark in your website domain name
   www.toyotapartsestore.com ("Domain"), the prominent use of the TOYOTA Logo in red,
   and use of the term "Toyota genuine" to describe your products. See screenshot
   attached hereto.
          As you are well aware, Toyota is the owner of all right, title, and interest in the
   famous TOYOTA trademark. Toyota, through its parent company, is also the owner of
   numerous trademark registrations with the US Trademark Office for the LEXUS mark,
   including but not limited to, U.S. Reg. Nos. 0843138, 1,338,339, 1,589,552, 1,274,261,
   1,698,252, and 1,721,365. Toyota is also the owner of all common law rights in the
   TOYOTA trademark (collectively all rights in the TOYOTA trademark, including all
   registrations, are referred to as the "TOYOTA Mark").

           EStore has been provided with ample notice of Toyota's senior rights in and to
   the TOYOTA Mark through extensive correspondence with Ms. Weaver of Toyota,
   including telephone calls. Indeed, EStore represented to Ms. Weaver that it was
   reviewing Toyota's concerns with its counsel; however, no further response has been
   received to date. Further, EStore has brazenly, openly, and willfully continued its use of
   the TOYOTA Mark at the Domain, including prominently displaying the TOYOTA Mark
   in its famous red font, in full knowledge of Toyota's senior rights and the potential for
   confusion and harm.

          Moreover, EStore brazenly continues to refer to its products as "Toyota genuine,"
   despite repeated notice that such usage is not permitted as only authorized dealers and
   Toyota companies are authorized to make such claims.
Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 7 of 11 PageID #: 263


    February 26, 2018
    Page 2


           Such actions are a clear violation of the Lanham Act and the Federal Trademark
    Dilution Act of 1995. Specifically, 15 U.S.C. § 1125(a)(1)(A) prohibits "any person...on or
    in connection with any goods or services, or any container for goods, [from] us[ing] in
    commerce any word, term, name, symbol, or device, or any combination thereof, or any
    false designation of origin . . . which is likely to cause confusion, or to cause mistake, or
    to deceive as to the affiliation, connection, or association of such person with another
    person, or as to the origin, sponsorship, or approval or his or her goods, services, or
    commercial activities by another person.'' Additionally, 15 U.S.C. § 1125(c) prohibits
    "any person who ... commences use of a mark or trade name in commerce that is likely
    to cause dilution by blurring or dilution by tarnishment of [al famous mark, regardless
    of the presence or absence of actual or likely confusion, of competition, or of
    actual economic injury." See 15 U.S.C. § 1125(c) (emphasis added). Dilution by
    blurring results where the "association arising from the similarity between a mark or
    trade name and a famous mark ... impairs the distinctiveness of the famous mark." Id.

          EStore's use of the TOYOTA Mark as described herein and set forth by Ms.
    Weaver implies, at a minimum, that Toyota is affiliated with and/or has sponsored or
    otherwise approved the goods sold by your business. Such a belief is further
    compounded and heightened by the false claim by EStore that it's products are "Toyota
    genuine" as seen on the attached screenshot.

            Additionally, there is no question that the TOYOTA Mark has achieved a
   significant level of fame and recognition throughout the country and therefore can claim
   the benefit of the protection of the Lanham Act and Federal Trademark Dilution Act. The
   use of the TOYOTA Mark by toyotapartsestore.com at the Domain is a blurring of
   Toyota's famous TOYOTA Mark and weakens the connection in consumers minds
   between TOYOTA and Toyota's goods and services. Further, the use of the term
   "genuine" implies a connection between your goods and those offered by Toyota that
   will likely confuse customers thereby further weakening the connection.

         Toyota vigorously defends its trademark rights in the TOYOTA Mark and has
   made every effort to amicably resolve this matter with your organization. However,
   Toyota cannot allow the continued infringement and dilution of its famous TOYOTA
   Mark to continue without action. Toyota has expended valuable resources, time and
   money in creating and maintaining the goodwill and fame of its TOYOTA Mark and is
   dedicated to preventing their parties from damaging or diluting this goodwill through
   unauthorized usage of the mark.

          Accordingly, we demand that toyotapartsestore.com immediately cease and
   forever desist any and all use of the TOYOTA Mark, including but not limited to the
   Domain.

         This letter is written without prejudice to Toyota's rights. We must have your
   response no later than seven business days from the date of this letter. If we do not




                                                      DINSMORE Si SHOMI.iip • LEGAL COUNSEL - www.dirismore.com
Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 8 of 11 PageID #: 264

    February 26, 2018
    Page 3

    hear from you by this date, Toyota may elect, without further notice to you, to enforce its
    rights regarding this infringement.

           We look forward to your prompt response.




    Enclosure
    cc:   Ms. Jodi Weaver (jodi.weaver@toyota.com)




                                                     DINSMORE & SHOI-11.iip- LEGAL COIJNSEL   www.ditismore.c:orn
      Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 9 of 11 PageID #: 265

Wells, Kristi

From:                            Wells, Kristi on behalf of Besl, April L.
Sent:                            Monday, February 26, 2018 2:35 PM
To:                              'modmovite@gmail.com'
Cc:                              'jodi.weaver@toyota.com'
Subject:                         Infringement of Toyota Trademarks
Attachments:                     Scott Anderson Letter.pdf


Dear Mr. Anderson,

Please see the attached. Thank you.

Sincerely,



       'sm6r1
April L. Besl
Attorney

Dinsmore & Shohl LLP   Legal Counsel
255 East Fifth Street
Suite 1900
Cincinnati, OH 45202
T (513)977-8527 • F (513)977-8141
E april.besl@dinsmore.com • dinsmore,com




                                                             1
Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 10 of 11 PageID #: 266

                                                                 Legal Counsel.
                     A
D'-miyi-
      .0 nore                                                    DINSMORE & SHOHL 1.I.P
                                                                 255 East Fifth Street A Suite 1900 ,Cincinnati,()H 45202
                                                                 www.dinsmore.com


                                                                April t.. Best
                                                                513.977.8527 direct/513.977.8141 fax
                                                                gpriLbeslOdinsmere.com

                                          June 29, 2018


     VIA CERTIFIED MAIL and
     EMAIL: modmovitePgmail.com
     Mr. Scott Anderson
     175 SW 7th T. Suite 1911
     Miami, FL. 33130

                   RE: Infringement of Toyota Trademarks

    Dear Mr. Anderson,

           We write in follow-up to our February 26, 2018 letter regarding Toyota Parts
    EStore's ("EStore") unauthorized use of the TOYOTA word mark in your website
    domain name www.toyotapartsestore.com ("Domain"), the prominent use of the
    TOYOTA Logo in red, and use of the term "Toyota genuine" to describe your products.
    To date we have had no response from EStore and note that the Domain and all use of
    the Toyota marks remain active.

           We once again demand that EStore immediately cease and forever desist any
    and all use of the TOYOTA Mark, including but not limited to the Domain and all uses
    described herein.

            This letter is written without prejudice to Toyota's rights. We must have your
    response no later than seven business days from the date of this letter. If we do not
    hear from you by this date, Toyota may elect, without further notice to you, to enforce its
    rights regarding this infringement.

            We look forward to your prompt response.




    ALB:jw
    Enclosure
    13056543v2
     Case 4:18-cv-00908-ALM-KPJ Document 1-4 Filed 12/28/18 Page 11 of 11 PageID #: 267


Wells, Kristi

From:                             Wells, Kristi on behalf of Besl, April L.
Sent:                             Friday, June 29, 2018 12:27 PM
To:                               'modmovite@gmail.com'
Subject:                          Infringement of Toyota Trademarks
Attachments:                      Anderson Letter.pdf


Dear Mr. Anderson:

Please see the attached. Thank you.

Sincerely,



Dinsmore
April L. Besl
Partner

Dinsmore & Shohl LLP . Legal Counsel
255 East Fifth Street
Suite 1900
Cincinnati, OH 45202
T (513)977-8527 . F (513)977-8141
E april.besl@dinsrnore.com . dinsmore.com




                                                              1
